510 F.2d 962
UNITED STATES of America, Plaintiff-Appellee,v.George HARRIS, Defendant-Appellant.
No. 74--3303.
United States Court of Appeals,Fifth Circuit.
March 31, 1975.

Robert K. Upchurch, Tupelo, Miss.  (Court-appointed), for defendant-appellant.
H. M. Ray, U.S. Atty., Alfred E. Moreton, III, Asst. U.S. Atty., Oxford, Miss., for plaintiff-appellee.
Before GEWIN, AINSWORTH and MORGAN, Circuit Judges.
PER CURIAM:


1
In all essential respects, this case is similar to United States v. Odland, 7 Cir., 1974, 502 F.2d 148.  We approve the principles delineated in that case and affirm the conviction.


2
Affirmed.